Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After Final Amendment
The after final amendment, dated 2/16/2022, has been entered.  In addition to the after final amendment and Examiner’s Amendment has been made, as detailed below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Richardson (reg. #: 58521) on 2/24/2022.
The application has been amended as follows: 
Within claim 26, line 3: “the first inflatable member” has been changed to --a first inflatable member of the plurality of inflatable members--.
Within claim 26, line 5: “the second inflatable member” has been changed to --a second inflatable member of the plurality of inflatable members--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no reference alone nor in combination which disclose:
With respect to claim 10:
A prosthetic device comprising: 
an inflatable space made up of a plurality of inflatable members, each inflatable member comprising an interior cavity which is independently inflatable to an inflated configuration, each 
at least one anchor which is configured to anchor the spacer with respect to the native valve leaflets;
the inflatable members comprising first and second inflatable members which extend radially outward and on opposite sides of a central longitudinal axis of the spacer.
With respect to claim 24:
A prosthetic device comprising: 
A non-elastic inflatable space made up of a plurality of inflatable members, each inflatable member comprising an interior cavity which is independently inflatable to an inflated configuration; 
at least one anchor which is configured to anchor the spacer with respect to native valve leaflets; and
an elastic cover which covers an outer surface of the spacer, the cover stretches upon inflation of one of the inflatable members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774